Citation Nr: 1510529	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left phrenic nerve interruption with left hemidiaphragm paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to June 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file. 

In February 2014 and September 2014, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's FEV-1 was never less than 87.7 percent of predicted; his FEV-1/FVC was never less than 80 percent of predicted; and his DLCO (SB) was never less than 66.3 percent of predicted.  There was no finding of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or limitations of maximum exercise capacity to 20 ml/kg/min oxygen consumption or less.

2.  As of April 3, 2013, the record also shows that the Veteran requires outpatient oxygen therapy at bedtime.  



CONCLUSIONS OF LAW

1.  Prior to April 3, 2013, the criteria for an initial rating higher than 10 percent for left phrenic nerve interruption with left hemidiaphragm paralysis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, DC 6840 (2014).

2.  As of April 3, 2013, the criteria for an initial rating of 100 percent for left phrenic nerve interruption with left hemidiaphragm paralysis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, DC 6840 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's remands, VA associated additional VA treatment records with the claims folder and provided the Veteran with a medical examination in April 2014.  This examination and its November 2014 addendum contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The addendum included reference to medical treatise information regarding projected additional restrictions and applied this information to the Veteran's test results in order to predict his additional functional limitations.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the February 2014 and September 2014remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for left phrenic nerve interruption with left hemidiaphragm paralysis in a December 2008 Board decision, which was effectuated in the March 2009 rating decision at issue.  This rating decision assigned a 10 percent rating, effective August 26, 2003.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Diaphragm paralysis is rated in accordance with the General Rating Formula of Restrictive Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6840.  Under this formula, Forced Expiratory Volume in one second (FEV-1) of 71- to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted warrants a 10 percent evaluation.  Id.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, warrants a 30 percent evaluation.  Id.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), warrants a 60 percent evaluation.  Id.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, warrants a 100 percent evaluation.  Id.

At the time of his October 2004 VA examination, his respiratory rate was 13 and his lungs were clear.  The left hemidiaphragm level was about 45 percent elevated.  With respiration from maximum to minimum there was partial movement of about 3 cm on the right side the hemidiaphragm was at its normal resting level and it moved freely with maximum inspiration and expiration.  No adventitious sounds were heard throughout.  There was no evidence of lymphadenopathy or other evidence of sarcoidosis.  A pulmonary function test revealed FVC of 84.7 percent of predicted and FEV-1 of 87.7 percent of predicted.  His FEV-1/FVC was 80 percent of predicted.  After bronchodilator, his FVC dropped to 81.3 percent of predicted while his FEV-1 and FEV-1/FVC improved.  His DLCO (SB) was 66.3 percent of predicted.

In his May 2009 notice of disagreement, the Veteran stated that he felt the 10 percent award was insufficient due to eight factors: the age of the test, the fact that the tests were administered while he was in an erect position, his decreasing ability to compensate for diaphragm loss with stomach muscles due to aging, his negligible ability to compensate for diaphragm loss when not standing erect, his severely restricted ability to accomplish tasks in an other than erect position, the predicted loss of five years of life expectancy, his placement on pneumonia prevention shots to avoid fatal complications of that disease, and his constant concern for his health every cold and flu season.

The Veteran underwent another VA respiratory examination in April 2010.  At that time, he reported a recent increase in symptoms including shortness of breath, particularly when performing tasks that required bending, squatting, digging, or stooping.  Physical examination found a left thoracotomy scar and an elevated left hemidiaphragm, but no rales, rhonchi, or wheezes.  Pulmonary function studies were normal with mild decreased in diffusion.  In response to the Veteran's previously raised concern about the earlier pulmonary function test being inaccurate because the Veteran was standing instead of sitting at the time, this examiner stated that it was theoretically possible that there would be slightly more limitation found during a seated test due to compression of abdominal contents against the diaphragm, particularly for obese patients, and this would be accentuated with a paralyze diaphragm.  This examiner notes that at the time of this April 2010 examination, the Veteran reported that he was sitting for all of his previous pulmonary function tests and denied that there was any contention that he had breathing tests done while standing.  This directly conflicts with his assertion in his May 2009 notice of disagreement.  The examiner noted that compression during bending and squatting would likely result in slightly more respiratory impairment that what is reflected in his pulmonary studies.  The claims file was not available at this time.  This examiner submitted an addendum in August 2010, after a review of the claims file.  The examiner stated that his conclusions, diagnoses, and comments were unchanged.  He also reported the results of the May 2010 pulmonary function test.  At that time, the Veteran's FVC was 97 percent of predicted, his FEV-1 was 103 percent of predicted, and his FEV-1/FVC was 107 percent of predicted.  His total lung capacity was 96 percent of predicted and his residual volume/total lung capacity was 37 or 103% of predicted.  While not noted in this addendum, the Board notes that the separated pulmonary function test results also showed a DLCO unc of 72 percent of predicted.

In his September 2010 VA Form 9, the Veteran argued that his activities have been limited because of this disability.  When he tries to do home repairs or other activities, he gets extremely winded very quickly and has to curtail the activities. Additionally, he argued that his previous pulmonary function tests were performed in an artificial environment and the results do not reflect the true level that this condition has disabled him.

At his November 2010 hearing, the Veteran testified that he had difficulty breathing, that his doctors had informed him that his disability would take five years off of his life, and that his condition required regular pneumonia shots to avoid potentially fatal complications.  He stated that he did not feel that a 10 percent rating was adequate because he had lost more than 10 percent of his breathing.  He also felt that the rating schedule did not apply to his condition.  He testified that he had additional breathing difficulties when lying on his stomach or any other time he was not in an erect position.  He felt that the pulmonary function tests did not adequately describe his symptoms because they were performed while he was in an erect position.  He clarified that he did not mean a standing position.

A disability based questionnaire dated April 3, 2013 noted that the Veteran got short of breath with increases in elevation and exercise.  This examiner also found that the Veteran required outpatient oxygen therapy at bedtime.

At the time of his April 2014 VA examination, the examiner noted that the Veteran's associated surgical scar was a transverse surgical scar on the anterior left chest below the breast extending 25 cm.  It was not raised nor depressed.  There was no keloid or edema, no erythema or tenderness.  It was superficial and did not interfere with function.  Pulmonary function testing revealed FVC of 87 percent of predicted and FEV-1 of 98 percent of predicted.  His FEV-1/FVC was 111 percent of predicted.  His DLCO (SB) was 76 percent of predicted.  He required outpatient oxygen therapy, but it was not continuous.  This disability was found to impact the Veteran's ability to work in that he was more likely to get short of breath with heavy physical exertion due to decreased left diaphragm function.  He had difficulty working bent over due to decreased expansion of his left lung by restriction of his stomach muscles which help him breathe.  His exercise capacity was limited according to the veteran in that he can only run one base at a time without catching his breath when he plays senior softball.  He played twice a week however and was able to drive, shop, and do his own self-care.  He reported being on outpatient oxygen therapy for the past two years due to oxygen level drops at night, but he denied sleep apnea.

A November 2014 VA medical opinion predicted that during flares (exercise, supine, bending, squatting, lying on stomach), the Veteran would be predicted to drop his FVC from 87 percent to 73 percent of predicted based on the up to date literature review showing a 15-25 percent drop in the FVC with patient being supine or in a compromised position. Left hemidiaphragm (phrenic nerve) paralysis is less pronounced and therefore is estimated at a 15 percent reduction in FVC resulting in a predicted supine or otherwise compromised FVC of 73 percent.

Based on the above, the Veteran's FEV-1 was never less than 87.7 percent of predicted; his FEV-1/FVC was never less than 80 percent of predicted; and his DLCO (SB) was never less than 66.3 percent of predicted.  These numbers are all within the criteria for the current 10 percent rating.  See 38 C.F.R. § 4.97, DC 6840.  There is no finding of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or limitations of maximum exercise capacity to 20 ml/kg/min oxygen consumption or less.  As of April 3, 2013, however, the record does show that the Veteran requires outpatient oxygen therapy at bedtime.  The Veteran has reported an earlier onset, but this is the first mention in the medical record of this additional symptom.  This is sufficient for a 100 percent rating as of April 3, 2013.  See id.  Thus, the Board finds that the Veteran's left phrenic nerve interruption with left hemidiaphragm paralysis most nearly approximates the criteria for the current 10 percent rating until April 3, 2013, at which time his symptoms meet the criteria for a 100 percent rating. 

Additionally, this disability has been associated with a scar.  The Board has considered whether a separate compensable evaluation is warranted for this scar.  This scar is not on the Veteran's head, face or neck, therefore evaluation under Diagnostic Code 7800 for disfigurement of the head, face, or neck is not warranted.  See 38 C.F.R. § 4.118.  Therefore, in order to warrant a compensable evaluation, the Veteran's scar must be characterized as deep (i.e., associated with underlying soft tissue damage) or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) (Diagnostic Code 7801); superficial (i.e., one not associated with underlying soft tissue damage) that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); superficial and unstable (where, for any reason, there is frequent loss of covering of skin over the scar) (Diagnostic Code 7803); or superficial and painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.  All other scars are rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, the associated scar was superficial and did not interfere with function.  It was 25 cm long, not raised or depressed.  There was no keloid or edema, no erythema or tenderness.  As such, the Board finds no basis upon which to award a separate disability evaluation for the Veteran's associated scar.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, additional restriction in breathing or coronary complications, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  To the extent that the Veteran has asserted additional limitations with exertion and compression of his abdomen, the November 2014 examiner accounted for this and provided an estimation of this additional restriction.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Likewise, the record does not show that these disabilities have rendered the Veteran unemployable.  Although the Veteran is not working, the record indicates that he is retired.  He has not claimed that this condition prevents him from working.  Moreover, he denies problems with driving, shopping, or self-care and he is able to continue to play senior softball.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating higher than 10 percent for left phrenic nerve interruption with left hemidiaphragm paralysis prior to April 3, 2013, is denied.

A 100 percent rating for left phrenic nerve interruption with left hemidiaphragm paralysis as of April 3, 2013, is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


